Mr. Justice Sears delivered the opinion of the court. The only question presented upon this appeal is as to the propriety of the order peremptorily directing the jury to return a verdict for the appellee. We are of opinion that the evidence so far tended to establish the right of action of appellant, as set up in his declaration, as to warrant the submission of it to the jury, and that it was error to direct a verdict for appellee. The jury would have been warranted in finding from the evidence that appellant was working under the immediate control and direction of a vice-principal of appellee. That in approaching the revolving main shaft and attempting to hold the measuring rod to it, he was obeying the command of appellee. That in so doing he was brought into peril by reason of the fact that a collar upon the revolving shaft, from which a set-screw projected, was out of place. The evidence tended very strongly to establish that this collar was from eight to twelve inches out of its proper place. It should have been up against the box which was about the hanger into which the shaft ran and by which the shaft was supported. The collar was to prevent the shaft from sliding further into the hanger. Its place was necessarily against the hanger box. From this collar a set-screw projected either three-fourths of an inch, as testified to by one witness, or one and one-half inches, as testified to by another. In either case it presented a danger to one approaching too closely to the revolving shaft. The jury would have been warranted in finding that appellant approached close to this revolving shaft by express direction of his employer. There is no evidence that appellant was aware of the misplaced collar with its projecting set-screw. When the employer spe-' cifically directs the employe to perform a certain work, a very different duty of inspection as to dangers rests upon him from that which rests upon the employe thus directed. Wood on Master and Servant, Sec. 336; Union Show Case Co. v. Blindauer, 75 Ill. App. 358. The evidence tended to establish the fact that it was through the danger caused by the set-screw projecting from the collar at a place upon the shaft where it did not belong that appellant was injured. It was for the jury to determine whether from these facts, negligence of appellee was to be considered as the proximate cause of appellant’s injury. It can not be said that the minds of intelligent and reasonable persons would of necessity agree in a conclusion that there was not such negligence. The judgment is reversed and the cause is remanded.